Citation Nr: 0703699	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  99-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
January 2004 when it was remanded for further development and 
Veterans Claims Assistance Act of 2000 (VCAA) compliance.

The veteran testified at a Board hearing at the RO in July 
2003.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss disability for VA purposes was 
noted on entrance examination and preexisted service.

2.  There was no clinical increase in severity of the 
preexisting bilateral hearing loss disability during the 
veteran's active duty service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1132 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In this case, a rating decision 
was issued in September 1999 and the veteran filed his 
substantive appeal in November 1999, both events occurring 
prior to the enactment of the VCAA.  As VCAA notice prior to 
the initial adjudication was impossible, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought in a letter dated February 
2004, in accordance with the Board's January 2004 remand 
instructions.  Moreover, in the February 2004 letter the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

The Board notes that the February 2004 letter was sent to the 
appellant prior to readjudication of the case by the RO in 
January 2005 and May 2006, with a supplemental statement of 
the case issued on both occasions.  The veteran thus has had 
ample time to benefit from such notice and supplement the 
record prior to the most recent readjudication of the claim 
by the RO.  The VCAA notice was therefore effectively timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The February 2004 VCAA letter notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
February 2004 letter notifying him to submit evidence 
detailing the nature and history of his claimed disabilities.  
In any event, as the Board finds below that service 
connection is not warranted for bilateral hearing loss, no 
ratings or effective dates will be assigned and any questions 
as to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded a VA examination in association 
with this claim.

The Board acknowledges the contention of the veteran's 
representative, expressed in a March 2006 statement, that the 
October 2004 VA examination report is inadequate for the 
purposes of this decision due to the absence of current 
testing results in the report.  However, the claims file does 
include a subsequent July 2005 VA audiological examination 
report which clearly shows bilateral hearing loss.  The fact 
of current bilateral hearing loss disability is therefore 
established.  The medical opinion set forth in the October 
2004 examination report is otherwise adequate to allow for 
informed appellate review and no useful purpose would be 
served by scheduling further examination.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This appeal involves the veteran's claim of service 
connection for bilateral hearing loss.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that a 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In this case, the veteran contends that he currently suffers 
from bilateral hearing loss disability and that this current 
disability was either caused by or aggravated by exposure to 
acoustic trauma during his active duty service.

The Board acknowledges that current audiometric data to 
evaluate the present severity of the veteran's hearing loss 
is not available for review.  The veteran's representative 
has expressed concern that, absent such current data, the 
question of service connection cannot be appropriately 
considered.  However, even accepting that the veteran 
currently suffers from hearing loss disability for VA 
purposes, the preponderance of the evidence is nevertheless 
against a finding that such disability is service connected.

The veteran has a current diagnosis of "mild to moderately 
severe sensorineural hearing loss" in both ears, as 
confirmed in the veteran's October 2004 VA examination 
report.  The essential question in this case is whether any 
such current hearing loss disability is shown to be caused by 
or permanently aggravated by the veteran's service.  In this 
regard, the Board notes that an audiological examination 
report is of record from the veteran's September 1969 service 
entrance examination, and another such report is of record 
from the veteran's August 1971 service separation 
examination.  The audiometric examination conducted at 
service entrance showed pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
10
-
45
LEFT
20
5
15
-
40

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

The Board observes that hearing loss disability for VA 
purposes is shown in both ears at service entrance.  This is 
reconfirmed by the October 2004 VA examination report which 
notes that the veteran's entrance examination report was 
clinically interpreted by the VA examiner to show high 
frequency hearing loss.  Thus, for the purposes of this 
decision, the Board finds that the veteran had hearing loss 
pre-existing service which was noted at entrance to service.

In view of the above, the Board must consider whether the 
preexisting bilateral hearing loss was permanently aggravated 
during the veteran's service.  For reasons hereinafter 
explained, the Board is compelled to conclude that there was 
no permanent clinical aggravation of the preexisting 
bilateral hearing loss in service, nor is any bilateral 
hearing loss disability otherwise caused or aggravated by the 
veteran's service.

The audiometric examination conducted at the veteran's 
service separation examination showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
50
LEFT
0
0
0
-
50

The Board notes that this examination also did not contain 
puretone threshold readings at 3000 Hertz.

The Board observes that hearing loss disability for VA 
purposes is again shown in both ears at separation from 
service, and this is again confirmed by the clinical 
interpretation of that examination by the October 2004 VA 
examiner's report.  However, a medical question arises as to 
whether or not the hearing test results from the veteran's 
separation examination show clinically worsened hearing 
acuity in comparison to the hearing test results from the 
veteran's entrance examination.

The Board may not draw its own medical conclusions and, thus, 
may not provide its own answer to the complex medical 
question of whether the service medical records discussed 
above show clinically aggravated hearing loss during the 
veteran's service.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Indeed, the Board must rely upon the conclusions of 
trained medical professionals with regard to such questions.  
In this case, the October 2004 VA audiological examiner was 
asked to address the question at the center of this appeal 
and explain whether the evidence indicates that the veteran's 
hearing acuity was permanently worsened during service.

The conclusion of that October 2004 VA examiner's report is 
that there is no showing of clinical aggravation of the 
veteran's hearing during service according to the applicable 
clinical standards.  The examiner's report explains the 
applicable standards, citing that "[a]n OSHA defined 
standard threshold shift is equal to or greater than an 
average shift of 10dB measured at 1,2,3, & 4 kHz."  Applying 
this standard, the October 2004 VA examiner notes that in 
this case, "[c]omparison on induction and separation 
examinations document no OSHA defined standard threshold 
shift."  Thus, the examiner concludes, "[t]he audiometric 
data at induction and separation suggest that veteran's pre-
existing hearing loss did not increase in severity during 
military service."  The Board must accord significant 
probative value to this October 2004 VA examination opinion.  
This opinion clearly outlines the basis and rationale of the 
clinical conclusion provided by the competent audiological 
expert, and the report indicates review of the medical 
records including specific reference to the pertinent service 
medical records.

The Board acknowledges the veteran's own testimony that he 
currently suffers from hearing loss that was either caused by 
or aggravated by exposure to acoustic trauma during service.  
The veteran, as a lay person, is competent to provide 
evidence regarding injury and symptomatology, but he is not 
competent to provide evidence regarding diagnosis or 
etiology; the Board must rely upon the conclusions of medical 
experts regarding diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).   In this case, the medical 
expert opinion which addresses the evidence of record and 
interprets the in-service documentation of the veteran's 
hearing acuity offers a clear medical conclusion: no 
permanent aggravation of the veteran's hearing is shown to 
have occurred during service.

The Board additionally notes that there is no indication in 
the service medical records of any treatment for any 
particular instance of trauma to the ears nor is there any 
other indication in the service medical records to serve as a 
basis for a finding that the veteran's pre-existing hearing 
loss was permanently aggravated during service.  Moreover, 
the Board notes that the veteran has indicated that he sought 
no treatment for hearing loss in the years following service 
and, indeed, the earliest medical records showing complaints 
of hearing loss in the record are dated May 1999, nearly 28 
years after discharge.  Thus, there is simply no other 
evidence to form a basis for a finding that the veteran's 
hearing acuity was clinically aggravated  during service.  
Indeed, such a lengthy post-service period of time without 
clinical evidence of complaint or treatment weighs against 
the claim that the veteran's hearing loss was permanently 
aggravated during service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

In sum, objective medical evidence shows no clinical decrease 
in the veteran's hearing acuity during his period of active 
service, and the earliest contemporaneous evidence showing 
complaint of a decrease of hearing acuity is from nearly 
three decades following the veteran's separation from active 
duty.  Thus, a preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Thus, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


